It is again urged on suggestion of error that the appellant, Sumter Lumber Company, Inc., was not entitled to any relief under its bill of complaint in the court below, and especially as to a part of the timber involved for the reason that the deed from the Sumter Lumber Company, a corporation under the laws of Alabama, to the appellant, a corporation under the laws of Delaware, does not specifically describe in the list of timber lands attached as an exhibit thereto, two certain forty acre tracts of the timber embraced in the deed from J.Q. Skipper to the said Alabama corporation. We are of the opinion, however, that the language employed in the deed to appellant is sufficient to expressly convey all timber owned by its grantor in Kemper County, Mississippi. This is manifestly true, if any meaning or force is to be given to the provision therein to the effect that the particular description (referring to the exhibit) shall not be construed so as to limit the general description.
It would be of no avail to further discuss the other questions considered in the former opinions.
Suggestion of error overruled. *Page 621